Exhibit 10.15

 

COMMISSION AGREEMENT

 

THIS COMMISSION AGREEMENT (“AGREEMENT”) is effectively dated as of August 11,
2009 by and between XTENT, INC., a Delaware Corporation (“SELLER”), and COUNSEL
RB CAPITAL LLC., a Delaware corporation (the “AUCTIONEER”).

 

RECITALS:

 

The SELLER has engaged the services of the AUCTIONEER to conduct one or more
public auction(s) and/or private sale(s) of certain property of the SELLER
(collectively, “SALE”) pursuant to the terms of this AGREEMENT.  The SELLER and
the AUCTIONEER (collectively, “PARTIES”) have agreed to execute this AGREEMENT
so as to document the terms of the SELLER’S engagement of the AUCTIONEER in
connection with the SALE.

 

NOW, THEREFORE, in consideration of these premises, the terms and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the PARTIES agree as follows:

 

Section 1.  Purpose of Agreement.  The SELLER hereby hires the AUCTIONEER, as
the SELLER’s exclusive agent, to conduct the SALE of the personal property of
the SELLER that is listed and described on Exhibit “A” attached hereto and made
a part hereof (collectively, “ASSETS”), upon the terms and conditions set forth
herein.

 

Section 2.  Manner of Sale.  The SELLER hereby authorizes the AUCTIONEER: 
(a) to sell the ASSETS, in whole or in part, at a public auction(s) and/or
private sale(s) to the highest bidder thereof; and (b) to include other assets
(other than assets that are duplicates of any ASSET) in such auction(s) to
increase public attendance.  Although the AUCTIONEER shall endeavor to consult
with the SELLER regarding the manner and method of the SALE, the AUCTIONEER
shall have the authority to conduct the SALE in the manner, and utilizing the
methods, that the AUCTIONEER deems, in its professional judgment, to be
appropriate.  The SELLER hereby agrees that it will not effectuate any SALE of
any of the ASSETS on its own without utilizing the services of the AUCTIONEER in
connection therewith.  The AUCTIONEER:  (i) does not guarantee that any SALE
shall be completed; and (ii) shall not be responsible for any purchaser that
fails to live up to its obligation to complete a purchase of any of the ASSETS. 
It is the present intention of the AUCTIONEER to conduct the SALE on or about
October 6, 2009. AUCTIONEER shall remove all ASSETS from the PREMISES (as
defined below) prior to the TERMINATION DATE.  In connection therewith, SELLER
shall take reasonable steps to ensure that the disconnection of utilities from
ASSETS and the removal of ASSETS is conducted only by qualified personnel, in a
manner that does not cause damage other ASSETS or the PREMISES.  Notwithstanding
the foregoing, if the modular clean-room that is located on the PREMISES and
that is expressly treated as SELLER’s “sole property” pursuant to the Lease
dated September 15, 2003, by and between SELLER and 125 Constitution Associates,
L.P., as the same has been amended to date (the “LEASE”) is not sold pursuant to
the SALE, then AUCTIONEER shall not be responsible for removing it.

 

Section 3.  Commission; Gross Proceeds; Expenses; Etc.  The SELLER shall not pay
any commission to the AUCTIONEER. The AUCTIONEER shall advance and the SELLER
shall reimburse the AUCTIONEER for all reasonable and documented expenses
incurred by the AUCTIONEER in connection with the SALE (collectively,
“AUCTIONEER’S EXPENSES”), including but not limited to ad placement fees and all
other advertising expenses, digital photography of the ASSETS, brochure and
catalog production, print and electronic media production, labor, creative
services, telemarketing, data list purchases, facsimile charges, postage,
travel, accounting, equipment rental, insurance, permits and any other
out-of-pocket charges incurred by the AUCTIONEER or otherwise relating to the
SALE.  The amount of the AUCTIONEER’S EXPENSES for which the SELLER is obligated
to reimburse the AUCTIONEER will be capped at Thirty Five Thousand Dollars
($35,000). As used herein, the term “GROSS PROCEEDS” excludes any and all “BUYER
PREMIUMS” (as that term is commonly understood

 

--------------------------------------------------------------------------------


 

by the AUCTIONEER to mean) which shall be paid by the purchaser(s) of the ASSETS
(“PURCHASER” or “PURCHASERS”) to the AUCTIONEER in connection with the SALE and
any subsequent sale of any unsold ASSET made within two (2) months of the SALE. 
The AUCTIONEER intends to charge each PURCHASER a BUYER PREMIUM in an amount
equal to twelve and one-half percent (12.5%) of the aggregate GROSS PROCEEDS
paid by each such PURCHASER; provided, however, that the BUYER PREMIUM that
certain PURCHASERS shall be obligated to pay shall be an amount equal to fifteen
percent (15%) of the aggregate GROSS PROCEEDS paid by such PURCHASERS since the
AUCTIONEER is obligated to pay its internet provider or such other third party a
commission or internet related fee equal to two and one-half percent (2.5%) of
such GROSS PROCEEDS.

 

Notwithstanding anything contained in this section to the contrary, SELLER shall
retain the right to cancel the SALE and pay a cancellation fee as follows: 
(i) Fifty Thousand Dollars ($50,000) plus actual incurred expenses if cancelled
prior to the mailing of the auction brochure; and (ii) Seventy Five Thousand
Dollars ($75,000) plus actual incurred expenses if cancelled after mailing of
the auction brochure.  In addition, SELLER shall retain the right to remove from
the SALE any ASSETS that SELLER sells to a third party who has purchased
intellectual property of the SELLER (“BUNDLED ASSETS”).  In the event SELLER
removes any BUNDLED ASSETS from the SALE, SELLER will pay to AUCTIONEER a fee of
Fifty Thousand Dollars ($50,000); and will reimburse AUCTIONEER for actual
incurred expenses.

 

Section 4.  Sale Proceeds.  The SELLER hereby authorizes the AUCTIONEER to
accept direct payment of the GROSS PROCEEDS from the PURCHASERS.  Within fifteen
(15) business days from the date of the SALE, the AUCTIONEER shall deliver to
the SELLER an amount equal to the following (“NET PROCEEDS”) — the amount of the
GROSS PROCEEDS, less the AUCTIONEER’S EXPENSES (subject to the terms of
Section 3 hereof).  All BUYER PREMIUMS are the sole property of the AUCTIONEER. 
At the time that the AUCTIONEER delivers the NET PROCEEDS to the SELLER, the
AUCTIONEER shall deliver to the SELLER an itemized accounting of the SALE.

 

Section 5.  Location of Assets.  The ASSETS are located on the parcel(s) of real
property located at 125 Constitution Drive, Menlo Park, CA (the “PREMISES”).

 

Section 6.  Use of the Premises.  The SELLER:  (a) authorizes the AUCTIONEER to
enter and use the PREMISES for the purposes of — (i) storing the ASSETS
thereupon, (ii) preparing for and conducting the SALE thereupon, and
(iii) otherwise exhibiting the ASSETS; (b) shall not charge the AUCTIONEER any
rent, storage fees, utilities, or any other fees associated with the
AUCTIONEER’s use of the PREMISES in accordance with the terms of this Section;
and (c) shall provide adequate utilities to the PREMISES, at the SELLER’s sole
expense, to allow the AUCTIONEER — (i) to demonstrate and exhibit the ASSETS to
any prospective PURCHASER, and (ii) to conduct the SALE.  Notwithstanding any of
the terms of this Section to the contrary, the SELLER’s obligations to the
AUCTIONEER under this Section shall:  (A) commence upon the mutual execution and
delivery of this AGREEMENT; and (B) terminate, unless otherwise extended by the
PARTIES, seventy five (75) days following the mutual execution and delivery of
the AGREEMENT (“TERMINATION DATE”).  Notwithstanding the foregoing, the SELLER
shall not be obligated to do, and AUCTIONEER agrees no to do, anything that
would cause SELLER to violate any provision of the LEASE.

 

Section 7.  Term of Agreement.  With the exception of the agreements of the
PARTIES described in Sections 10, 17 and 18 hereof, the rights and obligations
of the PARTIES under this AGREEMENT shall terminate upon the completion of the
SALE of all of the ASSETS by the AUCTIONEER, the removal of the ASSETS following
the SALE (which, consistent with the terms of the immediately preceding
Section hereof, shall take place prior to the 75th day following the mutual
execution and delivery of the AGREEMENT, and the satisfaction of the PARTIES’
respective payment obligations to one another set forth herein (“TERMINATION
DATE”).  Prior to the SALE, the PARTIES will conduct a joint walk-through
inspection (“INITIAL INSPECTION”) of the PREMISES to identify ASSETS that may
require alterations to the PREMISES or fixtures thereto in order to be removed
properly.  Following the removal of ASSETS and prior to the TERMINATION DATE,
the PARTIES shall conduct a second joint walk-through inspection (“FINAL
INSPECTION”) of the PREMISES, at which time SELLER will notify AUCTIONEER of any
ASSETS that have not been removed from the PREMISES, or damages

 

2

--------------------------------------------------------------------------------


 

to the PREMISES caused by the removal of the ASSETS from the PREMISES or the
disconnection of utilities from ASSETS.  Except for damages that are unavoidable
due to the nature of specific ASSETS (for example, a piece of equipment too
large to pass through any available doorway) AUCTIONEER shall be responsible, at
AUCTIONEER’s expense for repairing all such damages.  Except for any such
damages brought to AUCTIONEER’s attention on the date of the FINAL INSPECTION,
the AUCTIONEER shall have no obligation to remove unsold ASSETS from the
PREMISES, to disconnect any utilities to unsold ASSETS, or to repair any damages
to the PREMISES that are caused by the removal of the ASSETS from the PREMISES
or the disconnection of utilities to sold ASSETS, unless the SELLER is able to
prove that the damages are the direct result of the AUCTIONEER’s negligence or
misconduct.

 

Section 8.  Liability and Workers’ Compensation Insurance.  The AUCTIONEER shall
provide the SELLER with evidence that the AUCTIONEER has:  (a) public liability
and property damage insurance — (i) insuring the AUCTIONEER against loss as a
result of personal injury or property damage in connection with the ASSETS, the
PREMISES and any SALE, (ii) with limits of not less than Three Million Dollars
($3,000,000.00) in the aggregate as to personal injury, and (iii) naming the
SELLER as an additional insured; and (b) workers’ compensation insurance with
limits of coverage that comply with applicable laws and regulations.  The
AUCTIONEER shall maintain the insurance described in this Section until the
TERMINATION DATE.

 

Section 9.  Casualty Insurance.  Until such time as title to and possession of
the ASSETS is delivered to the PURCHASER, the SELLER (and not the AUCTIONEER)
shall obtain and thereafter maintain a policy or policies of all-risk or fire
and extended coverage casualty insurance, and vandalism and malicious mischief,
for the ASSETS:  (a) in an amount not less than the full insurable value of the
ASSETS; and (b) names the AUCTIONEER as an additional insured.  In the event
that, prior to the SALE of all of the ASSETS, all or any portion of the ASSETS
shall be lost or damaged by fire or other casualty, or by theft or vandalism,
the AUCTIONEER shall be entitled to receive a portion of the insurance proceeds
therefrom in an amount equal to the AUCTIONEER’S EXPENSES incurred to date
(subject to the terms of Section 3 hereof), plus (Z) an additional twelve and
one-half percent (12.5%) of such insurance proceeds since that is the standard
amount of the BUYER PREMIUM that the AUCTIONEER would have received were it not
for such fire or other casualty, or theft or vandalism.

 

Section 10.  Default; Termination of Agreement.  In the event that the SELLER
materially violates the terms of, or fails to perform its obligations under,
this AGREEMENT, and fails to remedy such violation of failure within a
reasonable time following notice from AUCTIONEER, the AUCTIONEER may terminate
the AUCTIONEER’s obligations under this AGREEMENT, upon the delivery of written
notice thereof to the SELLER, and the SELLER shall promptly pay to the
AUCTIONEER an amount equal to the sum of:  (a) all of the AUCTIONEER’S EXPENSES
incurred to date (subject to the terms of Section 3 hereof); plus (b) an amount
equal to the twelve and one-half percent (12.5%) of the greater of — (i) the
appraised fair market value of the ASSETS, or (ii) if the SELLER sold or
otherwise approved the SALE of all or a portion of the ASSETS without utilizing
the services of the AUCTIONEER in connection therewith (“UNAUTHORIZED SALE”),
the GROSS PROCEEDS of the UNAUTHORIZED SALE.  Notwithstanding the terms of the
preceding sentence to the contrary, in lieu of terminating the AUCTIONEER’s
obligations under this AGREEMENT following such a violation or failure by the
SELLER, if the AUCTIONEER proceeds with the SALE and the AUCTIONEER’S EXPENSES
are increased due to such a violation or failure by the SELLER, the SELLER shall
be obligated to reimburse the AUCTIONEER for such additional AUCTIONEER’S
EXPENSES.  In the event that the AUCTIONEER materially violates the terms of, or
materially fails to perform its obligations under, this AGREEMENT, and fails to
remedy such violation of failure within a reasonable time following notice from
SELLER, the SELLER may terminate this AGREEMENT, upon the delivery of written
notice thereof to the AUCTIONEER, and the AUCTIONEER shall promptly pay to the
SELLER all NET PROCEEDS received prior to the date of such termination.

 

Section 11.  Seller’s Authorizations Regarding Bills of Sale.  The SELLER hereby
authorizes the AUCTIONEER to execute, on the SELLER’s behalf, all bills of sale,
receipts and other documents necessary to transfer title to the ASSETS to the
PURCHASER upon payment of the GROSS PROCEEDS.

 

3

--------------------------------------------------------------------------------


 

Section 12.  Satisfaction of Liens.  Notwithstanding the SELLER’s
representations that are more fully described below, in the event any claim is
made by any alleged creditor for the payment of sums due (collectively, “CLAIM”)
in connection with any liens, encumbrances, security interests, adverse claims,
mortgages, pledges, liabilities, conditional sale agreements, restrictions and
charges of any kind associated with any of the ASSETS (collectively, “LIENS”),
the SELLER shall use its best good faith efforts to expeditiously resolve,
settle or pay the amount of the CLAIM so as to discharge all LIENS associated
with the ASSETS and to obtain a full and complete release thereof.

 

Section 13.  Representations of the Seller.  The SELLER represents and warrants
to the AUCTIONEER that:

 

(a)                                  on or before the time of the SALE, the
SELLER shall receive the authorization to sell the ASSETS free and clear of all
LIENS;

 

(b)                                 the SELLER has the authority and has
performed all acts necessary to sell, transfer and deliver good and merchantable
title to the ASSETS to the PURCHASER free and clear of all LIENS and agrees to
defend the Purchaser’s title therein against each and every person whomsoever
may bring a CLAIM or otherwise seek to enforce any LIEN;

 

(c)                                  other than the BUYER PREMIUM, no brokerage
fees are due and owing in connection with the SALE;

 

(d)                                 the person executing this AGREEMENT on
behalf of the SELLER is duly authorized to do so;

 

(e)                                  the AUCTIONEER has no obligation whatsoever
to purchase, sell, make, store, handle, treat, dispose, generate, transport or
remove any HAZARDOUS SUBSTANCES that may be located at the PREMISES or otherwise
associated with the ASSETS.

 

The term “HAZARDOUS SUBSTANCES” means, collectively, any chemical, solid,
liquid, gas, or other substance having the characteristics identified in, listed
under, or designated pursuant to — (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C.A. ‘9601(14), as a
“hazardous substance,” (ii) the Resource, Conservation and Recovery Act, 42
U.S.C.A. ‘‘6903(5) and 6921, as a “hazardous waste,” or (iii) any other laws,
statutes, or regulations of a government or political subdivision or agency
thereof, as presenting an imminent and substantial danger to the public health
or welfare or to the environment, or as otherwise requiring special handling,
collection, storage, treatment, disposal, or transportation.

 

Section 14.  Representations of the Auctioneer.  The AUCTIONEER represents and
warrants to the SELLER that:

 

(a)                                  all necessary authority to conduct the SALE
has been obtained by the AUCTIONEER;

 

(b)                                 the person executing this AGREEMENT on
behalf of the AUCTIONEER is duly authorized to do so; and

 

(c)                                  the terms of this AGREEMENT are binding
upon and enforceable against the AUCTIONEER.

 

Section 15.  Assignment of Service Agreements; Manuals; Etc.  To the extent
available, and to the extent permitted, the SELLER agrees to assign to the
PURCHASER, without additional consideration from the AUCTIONEER or the
PURCHASER, any and all service agreements, warranties, operating agreements,
maintenance agreements, manuals, plans, and all similar and other documents
relating to the ASSETS or the SALE which are in the possession or under the
control of the SELLER (collectively, “SERVICE AGREEMENTS”).  The SERVICE
AGREEMENTS shall be delivered to the

 

4

--------------------------------------------------------------------------------


 

PURCHASER at the time of the consummation of the SALE, unless otherwise agreed
to by the PARTIES and the PURCHASER in writing.  Notwithstanding any of the
terms of this Section to the contrary, the SELLER is not obligated to deliver
any SERVICE AGREEMENT that is not in the possession or under the control of the
SELLER.

 

Section 16.  Advertising; Disclaimers of Warranties; Etc.  The SELLER hereby
authorizes the AUCTIONEER:  (a) to use the SELLER’s name, without additional
consideration from the AUCTIONEER, in promotional materials pertaining to the
SALE; and (b) to state both in its advertising of the SALE and at the SALE that
— (i) all ASSETS are being sold, “AS IS, WHERE IS, AND WITH ALL FAULTS,” and
otherwise to include any disclaimers of warranty, including but not limited to
disclaimers of the warranties of merchantability and fitness for a particular
purpose or use, and (ii) “THERE IS NO WARRANTY RELATING TO TITLE, POSSESSION,
QUIET ENJOYMENT, OR THE LIKE IN THE DISPOSITION OF ANY OF THE ASSETS.”  The
SELLER hereby acknowledges and agrees that the AUCTIONEER:  (A) has no knowledge
with respect to, and has no obligation to investigate, the merchantability or
fitness for any particular purpose or use of any of the ASSETS; and (B) has no
duty to comply with the relevant provisions of the SECURED TRANSACTIONS LAWS (if
applicable), including but not limited to the delivery of any requisite notice
to third parties, as it is the SELLER’s responsibility to ensure that every
aspect of the SALE shall be commercially reasonable (if applicable). SELLER
hereby grants AUCTIONEER a non-exclusive license to use its Trademark and/or
Logo throughout the world, in all media now or hereafter known, including
without limitation on and in advertising or promotional materials.

 

Section 17.  Indemnifications by the Seller.  The SELLER hereby indemnifies,
defends and agrees to hold harmless the AUCTIONEER and the AUCTIONEER’s
officers, agents and employees from and against any and all claims, demands,
liabilities, judgments, damages, settlements, costs and expenses (including but
not limited to court costs and attorneys’ fees) (individually a “LOSS” and
collectively the “LOSSES”) that may be sustained or incurred by the AUCTIONEER
as a result of:

 

(a)                                  any CLAIM (as that term is defined in
Section 12 hereof);

 

(b)                                 the ASSETS not being free and clear of all
LIENS;

 

(c)                                  any acts or omissions of the SELLER that
result in — (i) personal or property injury incurred at the PREMISES, (ii) a
violation of any governmental statute, ordinance or code related to the ASSETS
or the PREMISES, or (iii) a violation of any security interest, license
agreement, patent or other encumbrance restricting the SALE or the use of the
ASSETS;

 

(d)                                 any claim made by a third party for
commissions allegedly due and owing in connection with the SALE;

 

(e)                                  any environmental action being brought —
(i) because the ASSETS allegedly were involved in, or are somehow related to,
the storage, handling, treatment, disposition, generation, or transportation of
HAZARDOUS SUBSTANCES, or (ii) against the AUCTIONEER in connection with any
remedial actions associated with the ASSETS or the PREMISES; or

 

(f)                                    any material misrepresentation of the
warranties more fully described in Section 13 hereof.

 

Notwithstanding the above, to the extent an LOSS or LOSSES are caused by the
AUCTIONEER’S negligence or willful or intentional misconduct, SELLER shall not
be required to indemnify AUCTIONEER for such LOSS or LOSSES.

 

Section 18.  Indemnifications by the Auctioneer.  The AUCTIONEER hereby
indemnifies, defends and agrees to hold harmless the SELLER and the SELLER’s
officers, agents and employees from and against any and all claims, demands,
liabilities, judgments, damages, settlements, costs and

 

5

--------------------------------------------------------------------------------


 

expenses (including but not limited to court costs and attorneys’ fees) that may
be sustained or incurred by the SELLER as a result of:

 

(a)                                  any acts or omissions of the AUCTIONEER
that result in — (i) personal or property injury incurred at the PREMISES, or
(ii) a violation of any governmental statute, ordinance or code related to the
ASSETS or the PREMISES;

 

(b)                                 any claim made by a third party for
commissions allegedly due and owing in connection with the SALE; or

 

(c)                                  any material misrepresentation of the
warranties more fully described in Section 14 hereof.

 

Notwithstanding the above, to the extent an LOSS or LOSSES are caused by the
SELLER’S negligence or willful or intentional misconduct, AUCTIONEER shall not
be required to indemnify SELLER for such LOSS or LOSSES.

 

Section 19.  Dispute Resolution.  Any controversy or claim arising out of or
related to this AGREEMENT, or any alleged breach of the terms hereof, shall be
settled by arbitration in accordance with the rules, procedures and regulations
promulgated by the American Arbitration Association (“ARBITRATION PROCEEDING”). 
The PARTIES hereby agree that the award rendered by the person conducting the
ARBITRATION PROCEEDING (“ARBITRATOR”) shall be final and non-appealable, and
judgment may be entered upon the award in accordance with applicable law in any
court having jurisdiction thereof.

 

Section 20.  Payment Of Arbitration Proceeding Costs And Fees.  All costs and
fees incurred by both PARTIES in connection with an ARBITRATION PROCEEDING,
including but not limited to their respective attorneys’ fees and the fees to be
paid to the ARBITRATOR, shall be paid by the PARTY who is deemed by the
ARBITRATOR to be in default under the terms of this AGREEMENT; unless the
ARBITRATOR apportions the costs and fees incurred in connection with the
ARBITRATION PROCEEDING in a different manner or proportion.

 

Section 21.  Limitation of Liability.  Notwithstanding any of the terms of this
AGREEMENT to the contrary, the AUCTIONEER’s maximum liability for — (i) any
breach of the AUCTIONEER’s covenants, agreements and/or indemnifications set
forth herein, and (ii) any and all damages of any type or nature whatsoever,
whether in contract, tort or otherwise, that may be sustained by the SELLER or
any other person or entity that arises from or is otherwise related to this
AGREEMENT or the SALE and which is in excess of any applicable insurance
coverage — shall be limited to two (2) times the aggregate amounts actually
received by the AUCTIONEER as compensation under this AGREEMENT.

 

Section 22.  Binding Obligation; Assignment.  This AGREEMENT shall be binding
upon the PARTIES and their respective successors and assigns.  Neither PARTY may
assign its interest in this AGREEMENT without the prior written consent of the
other PARTY.

 

Section 23.  Final Agreement.  This AGREEMENT — and any and all (i) exhibits
that are attached hereto and made a part hereof, and (ii) side agreements,
letter agreements, and amendments (if any) that are executed by the SELLER and
the AUCTIONEER in furtherance of this AGREEMENT — contains the final and entire
agreement and understanding of the PARTIES, and any terms and conditions not set
forth in this AGREEMENT (or in such exhibits, side letters, letter agreements,
and amendments) are not a part of this AGREEMENT and the understanding of the
PARTIES.  This AGREEMENT may be amended or altered only in writing signed by the
PARTY to be bound by the change or alteration.

 

Section 24.  Time.  Time is strictly of the essence of this AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

Section 25.  Number, Gender, and Captions.  As used herein, the singular shall
include the plural and the plural may refer to only the singular.  The use of
any gender shall be applicable to all genders.  The captions contained herein
are for purposes of convenience only and are not a part of this AGREEMENT.

 

Section 26.  Partial Invalidity.  If any term, covenant or condition of this
AGREEMENT or its application to any person or circumstances shall be invalid or
unenforceable, the remainder of this AGREEMENT, or the application of such term
or provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected, and each term shall be valid and
enforceable to the fullest extent permitted by law.

 

Section 27.  Force Majeure.  Notwithstanding any of the terms of this AGREEMENT
to the contrary, the AUCTIONEER shall not be deemed in default with respect to
the performance of any of the terms, covenants and conditions of this AGREEMENT,
and the TERMINATION DATE shall be extended accordingly, if the AUCTIONEER —
(i) is unable to conduct the SALE, (ii) determines that the SALE should be
postponed, or (iii) otherwise is unable to fulfill its obligations hereunder —
due to or because of any:  (a) strike or lockout; (b) civil commotion, war-like
operation, invasion, rebellion, terrorist act, hostilities, military or usurped
power, sabotage, or governmental regulation or control; or (c) hurricane,
tornado, flood, mudslide, fire, act of God, or any other cause that is beyond
the control of the AUCTIONEER.

 

Section 28.  Notices.  Any notice required or permitted by or in connection with
this AGREEMENT, without implying the obligation to provide any such notice,
shall be in writing and shall be made by facsimile (confirmed on the date the
facsimile is sent by one of the other methods of giving notice provided for in
this Section) or by hand delivery, by Federal Express, or other similar
overnight delivery service, or by certified mail, unrestricted delivery, return
receipt requested, postage prepaid, addressed to the respective PARTIES at the
appropriate address set forth below or to such other address as may be hereafter
specified by written notice by the respective PARTIES.  If notice is tendered
pursuant to the provisions of this Section and is refused by the intended
recipient thereof, the notice shall be considered to have been given.

 

If to the SELLER:

 

XTENT, INC.

125 Constitution Drive

Menlo Park, CA

Attention:  Ron Austin

Fax. No.:   (650) 475-9401

 

If to the AUCTIONEER:

 

COUNSEL RB CAPITAL LLC

267 Central Avenue

3435 Wilshire Blvd., #1870

Los Angeles, CA 90010

Attention:  Adam Reich

Fax. No.:   (310) 559-0924

 

Section 29.  No Partnership; Etc.  The AUCTIONEER is not in any way or for any
purpose a partner of, joint venturer with, or an investor or member of any
enterprise with, the SELLER in the conduct of the SELLER’s business, or
otherwise.  This AGREEMENT establishes a relationship solely between a seller
and an auctioneer as to certain services that are to be rendered.

 

[Signatures begin on the next page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the SELLER and the AUCTIONEER execute this AGREEMENT as of
the date first above written (notwithstanding the actual date of execution and
delivery hereof), with the specific intention that this AGREEMENT constitutes a
document under seal.  This AGREEMENT may be executed in counterparts and may be
delivered via facsimile transmission.

 

 

The SELLER:

 

 

 

XTENT, INC.

 

A Delaware Corporation

 

 

 

 

 

 

 

By:

/s/ Gregory D. Casciaro

 

 

Name:

Gregory D. Casciaro

 

 

Title:

President & CEO

 

 

 

 

 

 

 

The AUCTIONEER:

 

 

 

COUNSEL RB CAPITAL LLC

 

A Delaware corporation

 

 

 

 

 

 

 

By:

Adam Reich

 

 

Name:

Adam Reich

 

 

Title:

Co-CEO

 

8

--------------------------------------------------------------------------------